Citation Nr: 1123805	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1974 to September 1974 and from May 1975 to February 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied both an increased disability evaluation for the Veteran's chronic lumbar strain and a total rating for compensation purposes based on individual unemployability.  In March 2009, the Veteran submitted a Motion to Advance on the Docket.  In March 2009, the Board granted the Veteran's motion.  In April 2009, the Board denied an increased evaluation for the Veteran's chronic lumbar strain and remanded the issue of a total rating for compensation purposes based on individual unemployability to the RO for additional action.  In June 2010 and January 2011, the Board remanded the issue of a total rating for compensation purposes based on individual unemployability to the RO for additional action.  

In February 2011, the Appeals Management Center (AMC) referred the Veteran's claim to the Director of the VA Compensation and Pension Service (Director) for consideration of the Veteran's entitlement to a total rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  In March 2011, the Director denied the Veteran's entitlement to a total rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The accredited representative's May 2011 Written Brief Presentation may be reasonably construed as a claim for service connection for an acquired psychiatric disorder and a permanent and total disability rating for pension purposes.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect solely for chronic lumbar strain evaluated as 40 percent disabling.  

2.  The Veteran has been shown to be unable to secure and follow any substantially gainful employment by reason of his service-connected lumbar spine disorder.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based on individual unemployability on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16(b) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a total rating for compensation purposes based on individual unemployability on an extraschedular basis.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of the VA's duty to notify and assist is necessary.  

The Veteran asserts that his treating VA physicians have determined that his service-connected chronic lumbar spine disorder and the pain medication prescribed for that disability have rendered him unemployable.  Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 (2010).  The provisions of 38 C.F.R. § 4.16 (2010), elaborate that:  

  (a)  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

  (b)  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  See also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Service connection is in effect solely for chronic lumbar strain, currently rated as 40 percent disabling.  Therefore, the Veteran does not met the schedular criteria for a total rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a) (2010).  Given this fact, the Veteran's claim was referred to the Director under the provisions of 38 C.F.R. § 4.16(b).  In March 2011, the Director denied entitlement to a total rating for compensation purposes based on individual unemployability on an extraschedular basis.  For the reasons discussed below, the Board finds that the Veteran is entitled to a total rating for compensation purposes based on individual unemployability on an extraschedular basis.  

In his February 2004 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he had occupational experience as a driver and a stock clerk.  He reported that he had last worked on a full time basis in June 1980.  The Veteran clarified that: he had been unemployed between August 1982 and June 2000 due to his lumbar spine disorder; had attempted to work again in 2000; and had to quit after a week due to his lumbar spine disorder.  

A July 2005 VA determination letter denied the Veteran's application for VA vocational rehabilitation and employment services decision as "his disabilities make it unreasonable to expect that you could use our program to get and keep competitive employment."  The Veteran's VA medical and psychiatric treatment records were cited as support for the adverse decision.  

A February 2006 written statement from the Veteran's VA treating physician conveys that:  

His record shows that he has a service-connected disorder for chronic low back pain.  [The Veteran] has been seeing me since May of 2002.  He is presently having physical therapy and is on a narcotic pain contract in an effort to find relief from his back pain.  It is my opinion that his back condition both prevents him from obtaining and keeping meaningful employment.  

At a September 2009 VA examination for compensation purposes, the Veteran complained of progressive chronic back pain which was not controlled by his prescribed medication; limited his ability to walk for extended distances; and restricted his daily activities.  He was noted to have nonservice-connected paranoid schizophrenia in addition to his service-connected lumbar spine disability.  The VA examiner opined that:  

In regards to employability status; please refer to above descriptions.  Due to his presentation of pain alone, he would not be employable, or his need for pain medications as stated above.  There were inconsistencies with history in that he walks 3 1/2 blocks daily to go to the store and could not move more than 5 degrees on exam, etc.  The mental health diagnosis as listed above by the VA [maybe] a factor to his unemployability, but this would need to be decided by a mental health evaluation.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's service-connected lumbar spine disorder and the pain medication prescribed for that disability have been found by both his treating VA physician and the examiner at the most recent VA examination for compensation purposes to render him unable to secure and follow any form of substantially gainful employment.  While his nonservice-connected paranoid schizophrenia undoubtedly impacts on his employability, the Veteran's service-connected lumbar spine disorder alone has been found to render him unemployable.  In light of these facts and upon application of 38 C.F.R. § 4.16(b), the Board concludes that a total rating for compensation purposes based on individual unemployability on an extraschedular basis is now warranted.  

The Board observes that the accredited representative submitted a May 2011 informal claim for service connection for an acquired psychiatric disorder.  As the instant appeal has been the subject of repeated remands and given both the nature of the Veteran's clinical findings and the favorable decision above, the Board finds no purpose in further delaying the adjudication of the instant appeal to allow for the initial adjudication of that issue.  


ORDER

A total rating for compensation purposes based on individual unemployability on an extraschedular basis is granted subject to the law and regulations governing the award of monetary benefits.



___________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


